         Case 3:20-cv-00196-KGB Document 15 Filed 01/28/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

LUTHER WAYNE DILLON                                                                     PLAINTIFF
ADC #173503

v.                                Case No. 3:20-cv-00196-KGB

BETSY PENIX, Mail Clerk,
Grimes Unit,
Arkansas Department of Correction, et al.                                           DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Luther Wayne Dillon’s complaint is dismissed without prejudice. The relief sought is denied. The

Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the

Order and Judgment dismissing this action is considered frivolous and not in good faith.

       So adjudged this 28th day of January, 2021.


                                                       _______________________
                                                       Kristine G. Baker
                                                       United States District Judge
